June 25, 1942. The Opinion of the Court was delivered by
The question presented by this appeal is whether there is any evidence from which a reasonable inference may be drawn that James W. Blease, the agent and employee of the South Carolina Power Company, was engaged upon the business of the South Carolina Power Company at the time when the injury was inflicted upon the plaintiff. The lower Court directed a verdict in favor of the respondent upon the ground that at the time of the collision which caused the injury and damage to the plaintiff, Mr. Blease had stepped aside from his employer's business for a purpose wholly disconnected with his employment, and that at such time he was bent upon an independent end of his own. The opinion prepared by Acting Associate Justice Stoll, after stating the issue and reviewing the evidence, affirms the *Page 441 
judgment of the Circuit Court. I regret that I am unable to agree with this disposition of the case.
The general rule of law applicable to cases of this kind is well understood. The difficulty arises upon its application to varying and diverse circumstances. The terms "course of employment" and "scope of authority," are not susceptible of accurate definition. What acts are within the scope of employment can be determined by no fixed rule. The authority from the master is generally to be gathered from all the surrounding and attendant circumstances. In cases where the deviation is slight and not unusual the Court may, and often will, as matter of law, determine that the servant was still executing his master's business. So, too, where the deviation is very marked and unusual, as in Holder v. Haynes, 193 S.C. 176,7 S.E.2d 883, the Court in like manner may determine that the servant was not on the master's business at all, but on his own. Cases falling between these extremities will be regarded as involving merely a question of fact, to be left to the jury. 5 Am. Jur. Section 376, page 714.
We have held in numerous cases that if there is doubt as to whether the servant in injuring a third person was acting at the time within the scope of his authority, the doubt will be resolved against the master at least to the extent of requiring the question to be submitted to the jury for determination.Hyde v. Southern Grocery Stores, 197 S.C. 263,15 S.E.2d 353; Cantrell v. Claussen's Bakery, 172 S.C. 490,174 S.E., 438; Matheson v. American Telephone Telegraph Company 137 S.C. 227, 135 S.E., 306.
Under the doctrine of respondeat superior, it is generally held that the master is liable for the wrongful acts of his servant while acting as such within the scope of his employment. The principle is adhered to that an act is within the scope of a servant's employment where reasonably necessary to accomplish the purpose of his employment and is in furtherance of the master's business.Lazar v. Great Atlantic  Pacific Tea Company, 197 S.C. 74, *Page 442 14 S.E.2d 560; Holder v. Haynes, 193 S.C. 176,7 S.E.2d 833.
It appears from the evidence in this case that Mr. Blease was not a mere minor employee with limited duties and authority. He held the position of industrial development engineer, whose duty it was to investigate manufacturing and industrial possibilities throughout the territory served by respondent. It was his duty to encourage and obtain if possible the location of manufacturing establishments within the area served with electric power by respondent, to survey and report on the local labor situation in connection therewith, and generally to stimulate the power company's business by traveling over the territory.
In his testimony, Mr. Blease stated that after visiting the County of Hampton in the interest of the company to promote the location of a plywood mill there, he went on to Fairfax, where he usually spent the night while in that section; that about nine o'clock he called up his superior, Mr. Pace, at Charleston, as was his custom, and reported to him what he had done that day and what he planned to do the next day, With reference to his plans for the next day, he testified as follows:
"I was going out in the territory to check about the amount of the gum, * * *.
"Q. All right, when you saw them at the hut near Ehrhardt, then why did you come on down toward Walterboro? A. I had to work the territory the next day, so I decided I would come on down and spend the night with my niece at Walterboro."
At another place he stated:
"Well, I was coming down. I would usually spend the night with them (his niece and nephew) when I was in this territory * * *.
"Q. And you have to travel by Ehrhardt to go from Fairfax to Walterboro? A. Yes, sir.
"Q. That's the most direct route? A. Yes, sir." *Page 443 
The witness further stated that one of the reasons he did not return to Charleston was that "the next day I had to go all around at Ruffin," which point is about fifteen miles from Walterboro and within the territorial area served by the respondent.
While the testimony shows that Mr. Blease made a slight detour from Fairfax to Olar to confer with friends on a personal political matter, he left Olar for Ehrhardt, which was on his direct route, as testified to by him, from Fairfax to Walterboro. He lingered at Ehrhardt upon the same political mission, and left there about one o'clock a. m., for Walterboro. The accident giving rise to the plaintiff's injury occurred at a point on the highway about two miles from Ehrhardt on the road to Walterboro. The testimony shows that it was customary for Mr. Blease to travel by night as well as by day while attending to the business of his employer.
Even though it be conceded that Mr. Blease made a slight departure or deviation from his route and went to Olar for an independent purpose of his own, I think the testimony fully supports the reasonable inference that he had resumed the master's business when he left Ehrhardt on his direct route to Walterboro. The inference is clear from the evidence that Mr. Blease found it convenient in the discharge of his duties to spend the night at Walterboro when he worked the territory around Walterboro and Ruffin. When so engaged he was unquestionably acting within the scope of his employment and in the discharge of his duties. At the time of the automobile collision, it may reasonably be inferred from his testimony that he was traveling to Walterboro on the business of his employer. It is true that in a subsequent portion of his testimony he stated that his visit to Walterboro had to do with politics, but the weight and credibility of his conflicting statements together with all of the attendant circumstances, should have been submitted to the jury. *Page 444 
Viewing the evidence in the light most favorable to the plaintiff, as we must, and keeping in mind that when the question is in doubt the determination of the issue should be submitted to the jury for determination, I think that the lower Court erred in directing a verdict for the defendant.
In Ashland Coca-Cola Bottling Company v. Ellison, 1933,252 Ky., 172, 66 S.W.2d 52, 55, the Court observed that the character of employment might have an important bearing upon the weight to be accorded the evidence concerning the matter of present agency, pointing out that the driver of the car was not a mere minor employee, with limited duties and authority, but the resident manager of the defendant company, in direct charge of its business and property, with broad discretionary powers as to how such business should be cared for and as to the manner of performance of some of his duties and declared:
"It seems to us that where the employee's time is not confined and his duties are such as those of Howell's — calling for general supervision and stimulation of the company's business through traveling over the territory, with general authority to use the company's automobile — circumstances tending to support the charge that he was about his master's business assume an importance and call for consideration greater than would the same circumstances were the employee a minor one, such as a bookkeeper or laborer, with stipulated hours of duty and whose usual duties were of an entirely different nature than doing those things which he was doing at the time of the accident." See Annotations in 122 A.L.R., 858, 80 A.L.R., 725, 22 A.L.R., 1397.
It seems to me, under the facts shown here, that the Court should not undertake to make nice distinctions and fix with precision the line that separates the act of the servant from the act of the individual where it may be inferred from the evidence that the act in question occurred at a time when the servant was engaged in the performance or furtherance of matters coming within the general scope of his employment. *Page 445 
In my opinion, the judgment of the lower Court should be reversed and the case remanded for a new trial.
MR. CHIEF JUSTICE BONHAM, MR. ASSOCIATE JUSTICE STUKES, and CIRCUIT JUDGE E.H. HENDERSON, ACTING ASSOCIATE JUSTICE, concur.